IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                             :           NO. 500
                                                   :
ORDER ADOPTING NEW RULE 113.1,                     :           CRIMINAL PROCEDURAL RULES
AMENDING RULES 560 AND 575 AND                     :
REVISING THE COMMENT TO RULE                       :           DOCKET
578 OF THE PENNSYLVANIA RULES                      :
OF CRIMINAL PROCEDURE                              :


                                                ORDER

PER CURIAM

       AND NOW, this 5th day of January, 2018, upon the recommendation of the
Criminal Procedural Rules Committee; the proposal having been published before
adoption at 47 Pa.B. 4674 (August 12, 2017), and a Final Report to be published with
this ORDER:

      It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Pennsylvania Rule of Criminal Procedure 113.1 is adopted, Rules of Criminal
Procedure 560 and 575 are amended and the Comment to Pennsylvania Rule of
Criminal Procedure 578 is revised, in the attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective January 6, 2018.

Additions to the rules are shown in bold and are underlined.
Deletions from the rules are shown in bold and brackets.